Title: To Thomas Jefferson from Archibald McCall, 19 November 1802
From: McCall, Archibald
To: Jefferson, Thomas


          
            Sir
            Tappa. 19th. Novemr. 1802
          
          Wishing to avoid giving you unnecessary trouble, I have this long waited for answers to many letters I addressed to Messrs. Skipwith & Epps, to know if they would come into the terms you proposed, to pay their proportions with you, of the Loss my Daughter sustained by your sending Willm. Peachey Admr. of Nichs. Flood, Six hundred Pounds—paper Money late in the war, towards part discharge of Mr.   Wayles Bond for Specie lent him; And haveing contrary to my expectation received no answer from them, or either of them; I am again compelled Sir, to apply to you, to know if you will agree, & pay her loss, at a day to suit your convenience, & take in the Bond which is in her possession, & settle with them their proportions: and your Act of Justice will undoubtedly induce them, to follow your Example—I shall hope for an answer, and have the Honour to be
          Sir Your most Obedt. Servant
          
            Arch’d McCall
          
        